Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 18, 2016

The Court of Appeals hereby passes the following order:

A17A0559. JAMES WALLEN SNUGGS, SR. v. LOUISE WALLEN SNUGGS
    et al.

      On September 4, 2015, the trial court granted defendant John Mason Snuggs,
Sr.’s motion to revive a 2003 judgment against co-defendant Louise Wallen Snuggs
on John Snuggs’s cross-claim for contribution and indemnification in this civil action.
John Snuggs filed a motion for reconsideration, which the trial court denied on April
19, 2016. On May 19, 2016, James Wallen Snuggs, Sr, as the personal representative
of the estate of Louise Snuggs, filed a notice of appeal of the trial court’s April 19
order.1 We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. See OCGA § 5-6-38 (a). “The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (citation and
punctuation omitted). The filing of a motion for reconsideration does not extend the
time for filing a notice of appeal, and the denial of such a motion is not directly
appealable. See State v. White, 282 Ga. 859, 860 (1) (655 SE2d 575) (2008); Bell v.
Cohran, 244 Ga. App. 510, 510 (536 SE2d 187) (2000). Here, James Snuggs filed
his notice of appeal 258 days after entry of the trial court’s order reviving the
judgment. The notice of appeal is untimely as to the trial court’s order reviving the


      1
        James Snuggs originally filed his appeal in the Georgia Supreme Court, which
transferred the matter to this Court. See Case No. S17A0189 (decided October 3,
2016).
judgment and invalid as to the order denying the motion for reconsideration.
      This appeal is hereby DISMISSED for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                                                           11/18/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.